Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 9, 11, 12, 15, 16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (2020/0143772).
 	Regarding claim 1, Huang discloses a video display system comprising: a plurality of display devices (30a-30d) having mutually different display delay times (par. 4); and a video conversion device (21) that divides an input integrated video signal into a plurality of video signals and respectively outputs the plurality of video signals to the plurality of display devices, wherein at least one of the plurality of video signals is output in a delayed state to make a difference between display timings of the plurality of videos respectively displayed on the plurality of display devices substantially zero, based on the display delay times (par. 39-42).
	Regarding claim 2, Huang discloses the display delay times is a predetermined value respectively corresponding to the plurality of display devices (par. 38 and 39).
	Regarding claim 11, see rejection to claim 1.
	Regarding claim 12, see rejection to claim 2.
	Regarding claims 8 and 15, Huang inherently discloses that the integrated video signal is generated based on frame rate information of each of the plurality of display devices.
	Regarding claims 9 and 16, Huang inherently discloses that the integrated video signal is generated based on resolution information of each of the plurality of display devices.
	 Regarding claim 18, Huang discloses a video display method for causing a plurality of display devices having mutually different display delay times to respectively display a plurality of videos, the video display method comprising: an information input step of inputting information related to the display delay times (par. 41); and a video output step of outputting a plurality of video signals respectively corresponding to the plurality of videos to make a difference between display timings of the plurality of videos substantially zero, based on the display delay times (par. 41).
	Regarding claim 19, Huang discloses in the video output step, at least one of the plurality of video signals is delayed and output (par. 41).
	Regarding claim 20, Huang discloses a video integration step of integrating the plurality of video signals, wherein in the video integration step, at least one of the plurality of video signals is delayed and integrated (par. 31 and 32).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2020/0143772) in view of Tominaga et al. (JP2005184749A).

	Regarding claim 3, Huang does not disclose that an imaging device that captures the plurality of videos respectively displayed by the plurality of display devices, wherein the video conversion device calculates the display delay times based on the plurality of videos captured.  Tominaga, from the similar field of endeavor, teaches the use of a video camera to calculate the delay times of a display.  By using the video camera, the time delay calculation can be automated, which eliminate the need of a labor to perform such task (note abstract).  Hence, in view of Tominaga, in order to automate the time calculation task, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Tominaga into Huang to perform the well known functions as claimed.
	Regarding claim 13, see rejection to claim 3.
Claim(s) 4, 5, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (2020/0143772).
Regarding claim 4, Huang discloses the plurality of display devices include a first display device (30a) and a second display device (30b), the plurality of video signals include a first video signal for causing the first display device to display a first video and a second video signal for causing the second display device to display a second video, and the second video signal is delayed with respect to the first video signal to make a difference between display timings of the first video and the second video substantially zero (note par. 38-43); except 
a display delay time of the first display device is longer than a display delay time of the second display device as claimed.
In Huang, the display 30a can have an internal delay longer than that of display 30b because each of the display devices 30a-30d can be different display characteristics from each other.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a display device with longer internal delay as the display 3a and shorter internal delay as the display 3b.  It would have been a matter of obvious design choice.
Regarding claim 5, Huang discloses the video conversion device delays a timing of outputting the second video signal (par. 38-43).
Regarding claim 14, see rejection to claim 4.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 2, “the integrated video signal” lacks proper antecedent basis.
In claim 8, line 1, “the integrated video signal” lacks proper antecedent basis.
In claim 9, line 1, “the integrated video signal” lacks proper antecedent basis.
In claim 10, line 1, “the integrated video signal” lacks proper antecedent basis.
In claim 

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422